COURT OF APPEALS OF VIRGINIA


              Present: Judges Chaney, Callins and Senior Judge Petty
UNPUBLISHED



              NATHANIEL JEREMIAH YOUNT
                                                                                MEMORANDUM OPINION*
              v.     Record No. 1189-21-3                                            PER CURIAM
                                                                                  SEPTEMBER 20, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                              Bruce D. Albertson, Judge

                               (David L. Parker; David L. Parker, P.C., on brief), for appellant.

                               (Jason S. Miyares, Attorney General; Stephen J. Sovinsky, Assistant
                               Attorney General, on brief), for appellee.


                     Nathaniel Jeremiah Yount (“Yount”) appeals from the judgment of the Circuit Court of

              Rockingham County (“circuit court”) revoking his previously suspended sentences. Yount

              contends that the circuit court abused its discretion by revoking seven years and eighty days of his

              suspended sentences because the “amount of time . . . vastly exceeded the recommended sentence of

              the Virginia Sentencing Guidelines.” After examining the briefs and record, this Court finds that

              oral argument is unnecessary because the appeal is wholly without merit. See Code

              § 17.1-403(ii)(a); Rule 5A:27(a). For the following reasons, this Court affirms the circuit court’s

              judgment.

                                                           BACKGROUND

                     In April 2019, the circuit court convicted Yount of possession with intent to distribute a

              Schedule I or II controlled substance and driving under a suspended license, third offense. The

              circuit court sentenced Yount to eight years’ incarceration with seven years suspended for the drug


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
conviction and ninety days’ incarceration with eighty days suspended for the driving conviction.

Yount’s suspended sentences were conditioned on the successful completion of two years of

supervised probation.

       Within months of his release from incarceration, Yount was arrested in Orange County and

pleaded guilty to eluding police and possession with intent to distribute a Schedule I or II controlled

substance. Yount also failed to meet with his probation officer as instructed and did not seek

employment. As a result, his probation officer filed a major violation report with the circuit court

and requested that a capias be issued.

       At Yount’s revocation hearing, the circuit court admitted into evidence the probation

officer’s major violation report, addenda, and the police report for the new charges. The court also

admitted into evidence Yount’s criminal history. Yount admitted that, while on probation, he had

committed new criminal offenses. The circuit court found Yount in violation of the terms of his

supervised probation and suspended sentences.

       At the conclusion of the evidence, the Commonwealth argued that the recommended

sentencing range under the discretionary sentencing guidelines was inadequate for Yount’s

crimes and asked the circuit court to impose an active sentence above the recommended range of

six to eighteen months. The Commonwealth claimed that probation had never worked for Yount in

the past and that Yount was a danger to the community. Yount argued that he accepted

responsibility for his actions by pleading guilty to the new criminal charges and requested that the

circuit court impose an active sentence within the guidelines.

       During his allocution, Yount asked the circuit court to consider his history of drug addiction

and the impact his actions had on his family. Yount admitted that he was ashamed of his conduct

and claimed that he was trying to rehabilitate himself. Before ruling, the circuit court noted Yount’s




                                                 -2-
extensive criminal history. The court also considered that Yount was on probation for a drug

offense when he committed the same crime within months of his release.

       The circuit court determined that considering Yount’s extensive criminal history, including

violent misdemeanors and repeated failures to comply with the terms of probation, it would be

inappropriate to apply the discretionary sentencing guidelines. The circuit court revoked the

entirety of Yount’s suspended sentences without re-suspending any portion thereof.

                                              ANALYSIS

       A trial court “may revoke the suspension of [a] sentence for any cause the court deems

sufficient that occurred at any time within the probation period, or within the period of suspension

fixed by the court.” Code § 19.2-306(A). “It is beyond question that ‘[a] court which has ordered a

suspension of sentence undoubtedly has the power to revoke it when the defendant has failed to

comply with the conditions of the suspension.’” Russnak v. Commonwealth, 10 Va. App. 317, 321

(1990) (quoting Griffin v. Cunningham, 205 Va. 349, 354 (1964)).

       “In revocation appeals, the trial court’s ‘findings of fact and judgment will not be reversed

unless there is a clear showing of abuse of discretion.’” Jacobs v. Commonwealth, 61 Va. App.

529, 535 (2013) (quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)). We “view the

evidence received at [a] revocation hearing in the light most favorable to the Commonwealth, as the

prevailing party, including all reasonable and legitimate inferences that may properly be drawn from

it.” Johnson v. Commonwealth, 296 Va. 266, 274 (2018) (quoting Henderson v. Commonwealth,

285 Va. 318, 329 (2013)).

       Yount acknowledges that the circuit court had the authority to revoke his suspended

sentences for failure to comply with the terms of probation, but he contends that the court arbitrarily

determined that the discretionary sentencing guidelines were inadequate. Yount also argues that the

circuit court’s decision to revoke seven years and eighty days of his suspended sentences was made

                                                 -3-
without “conscientious judgment” given the evidence presented. Yount notes that he assumed

responsibility for the crimes he committed in Orange County and had received a “significant

sentence” for those crimes.

        At the revocation hearing, the circuit court heard evidence of Yount’s drug addiction and

family circumstances. Additionally, the court considered evidence of Yount’s extensive criminal

history and failure to meet with his probation officer and seek employment while on probation.

        In sentencing Yount, the circuit court noted that his criminal history included drug

distribution. The court added that, while on probation for drug distribution, he violated his

probation by continuing to distribute drugs within “just months” of being released from

incarceration. The court found that Yount kept “coming back to” dealing drugs. The circuit court

determined that given Yount’s record, it would sentence him above the discretionary guidelines and

revoke the entire suspended sentences.

        “The statutes dealing with probation and suspension are remedial and intended to give the

trial court valuable tools to help rehabilitate an offender through the use of probation, suspension of

all or part of a sentence, and/or restitution payments.” Howell v. Commonwealth, 274 Va. 737, 740

(2007). Yount did not comply with his probation conditions as he continued to engage in

criminal conduct, failed to meet with his probation officer, and failed to seek employment.

        The record establishes that the circuit court had sufficient cause to revoke Yount’s

suspended sentences. This Court holds that the active sentence subsequently imposed by the circuit

court represents a proper exercise of its discretion given Yount’s extensive criminal history and

continuing criminal activity. See Alsberry v. Commonwealth, 39 Va. App. 314, 321 (2002) (finding

the court did not abuse its discretion by imposing the defendant’s previously suspended sentence in

its entirety “in light of the grievous nature of [the defendant’s] offenses and his continuing criminal

activity”).

                                                 -4-
                                    CONCLUSION

For the foregoing reasons, this Court affirms the circuit court’s judgment.

                                                                              Affirmed.




                                         -5-